VILLAGOMEZ, Justice:
¶1 Appellants, certain heirs of Edives S. Imamura who are not of Northern Marianas descent (“non-NMDs” or “non-NMD grandchildren”), appeal a Superior Court order distributing the real property in Edives’s estate only to her heirs of Northern Marianas descent (“NMDs” or “NMD heirs”) on the basis that Article XII of the Commonwealth Constitution prohibits non-NMDs from owning land in the CNMI.
We have jurisdiction under title 1, § 3102(a) of the Commonwealth Code. We affirm.
ISSUE AND STANDARD OF REVIEW
¶2 Whether, under Article XII, the non-NMD grandchildren of Edives, who died intestate prior to February 1984, may inherit less than permanent or long term interest in her estate’s land. This is a question of law reviewable de novo.1
FACTUAL and PROCEDURAL BACKGROUND
¶3 On April 24, 1983, Edives died intestate. She had seven children, five of whom are NMDs who survived her. Two of the children, Jack S. Imamura and Maria M. Ohgushi, predeceased Edives. Jack and Maria both have heirs (the appellants), all of whom are citizens of Japan and are non-NMDs.
¶4 On February 8, 1994, a co-administrator of Edives’s estate filed an amended petition seeking distribution of nine parcels of land in Rota only to Edives’s NMD heirs. The non-NMD grandchildren objected, arguing that Article XII does not prevent them from inheriting interest in land that is not “permanent” or “long term.” Moreover, the non-NMDs asserted that they must be given the maximum allowable interest permitted by Article XII as a matter of judicially created intestate distribution, conforming to subsequently enacted 8 CMC 24112.
¶5 The Superior Court held that § 2411 of the probate code does not apply retroactively, and that Article XII bars the non-NMD’s from receiving land from the estate. The non-NMDs timely appealed.
ANALYSIS
¶6 The only issue addressed by the Superior Court was, “Whether 8 CMC § 2411 may be applied retroactively so that non-NMD [grandchildren], who are barred by Article XII from owning land in the CNMI, may take a 55 year leasehold interest in [the] intestate decedent’s real property.”3 The court answered this question in the *62negative, holding that § 2411 does not apply under the facts of this case.4 We will discuss whether, as the nonNMDs contend on appeal, the Superior Court erred in failing to distribute to each of them a real property interest which is less than permanent or long-term within the meaning of Article XII.
¶7 Edives died in 1983. The law in effect at that time was, as the Superior Court correctly noted, the Trust Territory Code (TTC). The TTC, however, does not specify how an intestate decedent’s property should be distributed.5 The TTC contains a general provision giving full force and effect to “[t]he recognized customary law of the various parts of the Trust Territory ... so far as such customary law is not in conflict with the laws [made applicable to the Trust Territory through the TTC].”6 The Trust Territory Bill of Rights similarly mandates that “[d]ue recognition shall be given to local customs in providing a system of law, and nothing in this [Bill of Rights] shall be construed to limit or invalidate any part of the existing customary law, except as otherwise provided by law.”7
¶8 Edives was Chamorro. The Superior Court, therefore, held that her estate must be probated in accordance with Chamorro customary law, pursuant to which each of Edives’s seven children, or their heirs by representation, normally would be entitled to a one-seventh share of Edives’s estate.8 Both parties agree that, except for Article XII, both the non-NMDs and the NMD heirs would receive equal shares of land ownership in fee simple, under Chamorro custom. The Superior Court, therefore, properly applied Chamorro customary law in the probate of the estate, subject to Article XII.9
¶9 Under Chamorro customary law, where a person does not make his or her wishes known prior to death, his or her surviving children, and the heirs of any deceased issue by representation, will either take equal portions of the estate in fee simple or agree to a distribution that is not necessarily equal.10 Thus, except for Article XII, each of Edives’s seven children, or their heirs by representation, normally would be entitled to a one-seventh fee simple interest in Edives’s land. Here, however, because the heirs of two of Edives’s children are non-NMDs, they cannot acquire “permanent [or] long-term interests”11 in real *63property within the Commonwealth through inheritance. Nor have the NMD heirs, through custom, agreed to give them land interests which are permissible under Article XII. The trial court correctly concluded that, because of Article XII, the non-NMDs could not inherit any land in Edives’s estate.12
¶10 The non-NMDs contend that the trial court should have distributed a non-permanent or short-term property interest, such as a 55-year leasehold interest, to each of them because Article XII prohibits them from acquiring property interests only of a permanent or long-term nature. In support of this contention, the non-NMDs point to § 2411.
¶11 The non-NMDs concede that § 2411 does not apply here because Edives died prior to February 1984, the effective date of the Commonwealth probate code. They maintain, however, that the trial court should have invoked the concept imbedded in § 2411 to equitably grant each of them “the maximum allowable legal interest” or specifically, a 55-year leasehold interest, in the estate. The non-NMD grandchildren cite no authority for this proposition. Nor do they explain who would be the lessors and lessees and what would be the specific terms under the court created leasehold interest.
¶12 The trial court properly looked only to the applicable laws, Article XII and the TTC.13 Article XII proscribes the “acquisition of permanent and long-term land interests” by non-NMDs.14 “’[Acquisition’ includes all transfers by . . . inheritance.”15 The framers of the Constitution made one relevant exception to this prohibition: a transfer to a spouse by inheritance.16 The framers explained that “[t]his type of transfer is not considered an acquisition because property acquired or maintained by a married couple is usually supported by the labors of both spouses. When one spouse dies, the other spouse should be able to take over as owner of the family property.”17 They further specified that “[t]his exception does not apply to children because within the one or two generations likely to be affected by the restrictions in this article [XII] nearly all children of Northern Marianas descent landowners will qualify as persons of Northern Marianas descent who are eligible to inherit land.”18 The framers thus recognized that a few children would be ineligible to inherit.
¶13 It is evident from the language of Article XII and its accompanying official analysis that the framers carefully considered what property ownership rights to extend, and correspondingly not to extend, to non-NMD relatives of NMDs. The framers did not carve out an exception to Article XII to authorize the inheritance of any interest in land — whether short-term, non-permanent, or otherwise - by non-NMD grandchildren of NMDs. Without more, we, like the trial court, are not at liberty to diverge from the framers’ intent by creating short-term or non-permanent property interests and distributing them to the non-NMD grandchildren of NMDs.19
¶14 We hold, therefore, that the Superior Court did not err *64in concluding that the non-NMD grandchildren did not acquire any interest in Edives’ estate through inheritance. The trial court’s decision did not divest the non-NMD grandchildren of any vested property right. Rather, no such land interest was ever acquired and none ever vested.
CONCLUSION
¶15 For the reasons set forth above, we hereby AFFIRM the decision of the trial court.

 Estate of Tudela, 4 N.M.I. 1, 2-3 (1993); Manglona v. Civil Sen’. Comm ’n, 3 N.M.I. 243, 246 n.2 (1992).


 This provision reads:
Whenever a person not of [NMD] takes title to real property under this code, he or she shall take the maximum legal interest in this property and the remaining interest if any shall vest in the next closest heirs or devisees who can legally take title to the real property pursuant to Article 12 of the ... Constitution.
8 CMC § 2411. No one challenged the constitutionality of Article XII, § 4, which requires U.S. citizenship or national status for a person to qualify as an NMD. Therefore, although the requirement of U.S. citizenship in order to own land may raise a constitutional issue, we decline to address such issue sna sponte.


 Estate of Imamura, P. Action No. 89-1009 (N.M.I. Super. Ct. Feb. 17, 1995) (decision and order granting petition for partial *62distribution at 3).


 Although not mentioned by the Superior Court or any of the parties in this action, the Superior Court had previously found § 2411 to be unconstitutional. Estate ofTudela, Civ. Action No. 86-884 (N.M.I. Super. Ct. May 22,1992) (Order at 8,9. and 10). rev’d on other grounds, 4 N.M.I. 1 (1993), appeal dismissed, No. 93-16486 (9th Cir. Nov. 18, 1994). However, the constitutionality of § 2411 is not before us today. In Estate of Tudela, the court stated:
In reality, section 2411 is an effort to amend the Constitution without following the proper procedure ...
. In operation, 8 CMC § 2411 would act as a type of legislative reformation provision allowing the court to transform a fee simple or long-term interest that violates article XII into one that does not.... Therefore, section 2411 cannot be applied to reform intestate distributions without violating article XII. Any other desired construction of article XII would require constitutional amendment. The legislature, like the judiciary, has no power to reform acquisitions of land that violate article XII.
Estate of Tudela, Order at 8. 9 and 10.


 See 13 T.T.C. § 1 et seq. (Michie Co. 1980) (probate law and procedure).


 1 TTC § 102 (Michie Co. 1980).


 1 TTC § 14 (Michie Co. 1980).


 The non-NMD grandchildren do not challenge either of these two holdings.


 Kapileo v. Olopai. 8 T.T.R. 259, 263 (T.T. High Ct.. App. Div. 1982) (holding that trial court did not err in applying common law, but noting that Chamorro customary law also could have been applied); Ngiramulei v. Rideb, 2 T.T.R. 370. 373-74 (T.T. High Ct., Tr. Div. 1962) (holding that trial court did not err in basing decision on local customary law rather than common law); Estate of Cabrera. 2 N.M.I. 195, 203-04 (1991).


 Estate of Cabrera. 2 N.M.I. 195, 203 (1991) (dictum). In Cabrera, we stated that when parents died intestate (without performing a partida) the heirs must divide the parents’ land by their own agreement. In this case, under Chamorro custom, the NMDs may agree to give the non-NMDs whatever interest Article XII does not prohibit. The court, however, has no legal basis to force such an agreement upon the children and grandchildren.


 Under the Commonwealth Constitution, permanent interests in real property include freehold interests and leasehold interests of longer that fifty-five years including renewal rights. N.M.I. Const, art. XII, § 3.
Freehold interests include all types of ownership or title granted by all types of deeds, wills, or by intestate succession, in the following: (1) freehold estates of inheritance which are fee simple absolute, fee simple determinable, fee simple subject to a condition subsequent, fee simple subject to an executory limitation, fee simple conditional and fee tail, and (2) freehold estates not of inheritance which are estates for one’s own life, estates for the life of another, and estates for one’s own life and the life of another. Analysis of the Constitution of the Commonwealth of the Northern Mariana Islands, 169 *63(Dec. 6, 1976).
Leasehold interests “are those granted by contract for the possession and use of real property usually for a specified number of years." Id. at 170.


 Estate of Imamura, Civ. Action No. 89-1009 (N.M.I. Super. Ct. Feb. 17, 1995) (decision and order granting petition for partial distribution at 4-5).


 Cf. Willbanks v. Stein, 4 N.M.I. 205, 206 (1994) (order denying rehearing) (reiterating that the Commonwealth probate code is inapplicable and cannot be viewed as evidence of custom where decedent died prior to effective date of probate code).


 N.M.I. Const, art. XII, § 1.


 Analysis of the Constitution of the Commonwealth of the Northern Mariana Islands, 168 (Dec. 6,1976); N.M.I. Const, art. XII. § 2.


 N.M.I. Const, art. XII, § 2.


 Analysis of the Constitution of the Commonwealth of the Northern Mariana Islands, 168 (Dec. 6, 1976). (emphasis added).


 Analysis of the Constitution of the Commonwealth of the Northern Mariana Islands, 168 (Dec. 6, 1976) (emphasis added).


 We note that under Trust Territory law applicable at the time of Edives’s death, land ownership restrictions, authorized under the Trust Territory Bill of Rights, see 1 TTC § 13 (Michie Co. 1980), were already in place:
Only citizens of the Trust Territory or corporation wholly owned by citizens of the Trust Territory may hold title to land in the Trust Territory; provided, that nothing herein shall be construed to divest or impair the right, title, or interest of noncitizens or their heirs or devisees, in lands in the Trust Territory held by such persons prior to December 8,1941, and which have not been vested in the alien property custodian....
57 TTC § 201 (Michie Co. 1980). This provision not only expressly limited land ownership, but also implicitly recognized that impairment and divestiture of land rights could occur with respect to non-TT citizens whose rights vested, or otherwise would have vested, after December 8, 1941.